 

 

!

j

USDC SDNY

 

 

 

DOCUMENT
4 ELECTRONICALLY. FILED
UNITED STATES DISTRICT COURT > poc#: | |
a i man & 2020
ve cnae eee een ORK . DATE FILED: MAR 6 2020)
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY
~V.- : ORDER OF FORFEITURE/
: MONEY JUDGMENT
ELIO SANTANA,
a/k/a “Erick,” > SL 17 Cr. 91 (LAK)
Defendant. :
Cee en x

WHEREAS, on ot about October 19, 2017, ELIO SANTANA, a/k/a “Erick” (the
“Defendant”) was charged in a two-count Superseding Information, S] 17 Cr. 91 (LAK) (the
“Information”) with conspiracy to distribute and possess with intent to distribute five kilograms
and more of mixtures and substances containing a detectable amount of cocaine, in violation of
Title 21, United States Code, Section 846 (Count One); and possession of a firearm in furtherance
of a drug trafficking offense, in violation of Title 18, United States Code, Sections 924(c)(1)(AMD
and 2 (Count Two);

WHEREAS, the Information included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of
any and all property constituting, or derived from any proceeds obtained, directly or indirectly, as
a result of the offense charged in Count One of the Information, and any and all property used ot
intended to be used in any manner or part to commit, and to facilitate the commission of, the
offense charged in Count One of the Information;

WHEREAS, on or about October 19, 2017, the Defendant pled guilty to Counts
One and Two of the Information, pursuant to a plea agreement with the Government, wherein the
Defendant admitted the forfeiture allegation with respect to Count One of the Information and

agreed to forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

 
and all property constituting or derived from any proceeds the Defendant obtained directly or
indirectly as a result of the offense charged in Count One of the Information and any and all
property used or intended to be used in any manner or part to commit and to facilitate the
commission of the offense charged in Count One of the Information;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $10,000.00 in United States currency, representing the amount of proceeds traceable to
the offense charged in Count One of the Information that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information that the
Defendant personally obtained cannot be located upon the exercise of due diligence;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Geoffrey 8. Berman, United States Attorney, Assistant United States
Attorney George D. Turner, of counsel, and the Defendant, and his counsel, Matthew J. Kluger,
Esq., that:

1. As aresult of the offense charged in Count One of the Information, to which
the Defendant pled guilty, a money judgment in the amount of $10,000.00 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the Defendant personally obtained, shall be entered
against the Defendant.

2. Pursuant fo Rule 32.2(b){4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, ELIO
SANTANA, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.
3. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the “United States Marshals Service” and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The Unit